DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2022 has been entered.

Election/Restriction & Status of Claims
Claims 1, 3, 6 and 16 remain for examination and are addressed in the office action of which claims 1, 6 and 16 were amended.
Claims 8-9 and 20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/25/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 3, 6 and 16, instant claim 1 recites the limitation of
 “the high-strength multiphase steel tinned raw plate has a structure consisting of ferrite grains, pearlite, martensite and cementite particles,” 
“wherein the pearlite, martensite, and cementite particles in the structure of the high-strength multiphase steel tinned raw plate have a volume fraction of 5-20%, and the martensite in the structure of the high-strength multiphase steel tinned raw plate has a volume fraction of 1-5%” 
	The first limitation indicates that the structure has four phases of ferrite grains, pearlite, martensite and cementite. However the second and third limitations provide that pearlite, martensite, and cementite particles have a volume fraction of 5-20% and martensite has a volume fraction of 1-5%. The latter limitations would mean that for a steel with 5% martensite and 95% ferrite would satisfy the limitations of pearlite, martensite, and cementite particles have a volume fraction of 5-20% and martensite has a volume fraction of 1-5% without the presence of pearlite or cementite leading one to question whether the pearlite or cementite phases are required by the instant claims as it is recited. Therefore, instant claims failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 3, 6and 16, the term “high-strength” in claims 1, 3, 6 and 16, is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Although the instant claim recites the term “high-strength” , there is no explicit definition in the specification or the claims to lead one to understand the type of strength such as yield strength, tensile strength, etc and the range it encompasses. It is noted that instant claim 1 recites “wherein, after baking at 150-300°C for 15-60 min, the high-strength multiphase steel tinned raw plate has a yield strength Rp0.2 (400+12xDCR)MPa, and an elongation A (25-1.2xDCR)%, wherein DCR represents a reduction rate of double cold reduction, wherein 5% DCR 18%”. However, this limitation is directed to a future state of the steel or a capability of the steel when undergoing the specific process condition as  “wherein, after baking” refers to a product-by-process condition or a capability of the steel to undergo a future process of baking to attain the claimed properties and does not explicitly define the “high-strength” of the preamble of the instant claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
List 1
Element
Instant Claims
(mass%)
Prior Art
(mass%)
C
0.081 – 0.14 
0.010 – 0.100
Mn
0.2 – 0.8 
at most 2.00
Al
0.01 – 0.09
US’606: -
US’123: 0.05 or less
P
0.01 – 0.03
at most 0.100
N
0.002 – 0.015 
at most 0.0050

B
Cr
Ti
Nb
Cu
Mo
One or more of 
B: 0.001-0.005%, 
Cr: 0.005-0.05%, 
Ti: 0.001-0.1%, 
Nb: 0.001-0.2%, 
Cu: 0.005-0.03%, 
Mo: 0.001-0.008%

B: 0.0003 to 0.0100
Cr: at most 2.00
Ti: at most 0.050
Nb: at most 0.1

Mo: at most 0.50
Fe + impurities
Balance
Balance







Claims 1, 3, 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0318606 A1 of Fujimoto (US’606), and further in view of WO 2013/094130 A1 via its US English equivalent US 2014/0332123 A1 of Nakagawa (US’123) and Applicant's Admission of Prior Art (AAPA).
Regarding claim 1, US 2011/0318606 A1 of Fujimoto (US’606) teaches [0010] “ a steel base material that has a chemical composition comprising, as % by mass, C, 0.010 to 0.100%, Si: at most 1.50%, Mn: at most 2.00%, P: at most 0.100%, S: at most 0.030%, N: at most 0.0050%, Ti: at most 0.050%, B: 0.0003 to 0.0100%, and optionally at least one of Cr: at most 2.00%, Nb: at most 0.1%, V: at most 0.50%, Mo: at most 0.50% and Zr: at most 0.50%, with a balance of Fe and inevitable impurities, and having the value L according to the following formula (1) of at least 5.50, and has a metallographic structure comprising ferrite: 10 to 99% by volume with a balance of bainite, pearlite, cementite or martensite: L={(Ti/48)+(B/11)}/(N/14) (1).” with a composition wherein the claimed ranges of the constituent elements except Al of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above. {US’6060 abstract, [0010], [0017]-[0030]} As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding the claimed microstructure limitations of the instant steel of instant claim, the prior art US’606 teaches that its steel has {abstract, [0010], [0031]-[0034]} “has a metallographic structure comprising ferrite: 10 to 99% by volume with a balance of bainite, pearlite, cementite or martensite”. This means that the prior art allows bainite, pearlite, cementite or martensite individually to have a range of 1 to 90 vol% as long as their sum (sum of bainite, pearlite, cementite and martensite) also has a range of 1 to 90 vol%. This also means that means that the claimed ranges of the martensite as well as the sum of pearlite, martensite and cementite overlap or lie inside ranges disclosed by the prior art thereby establishing a prima facie case of obviousness. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I. Therefore, the microstructure of the steel of the prior art US’606 reads on the instant claimed limitations.
It is noted that the prior art US’606 does not explicitly teach that the formulaic expression and the claimed range,                         
                            0.21
                            %
                            ≤
                            M
                            n
                            +
                            1.3
                             
                            C
                            r
                            +
                            3.2
                            M
                            o
                            +
                            0.5
                             
                            C
                            u
                            ≤
                            0.91
                            %
                        
                    , of instant claim 1. However, as the prior art discloses a composition wherein the claimed ranges of the various elements of the instant alloy overlap or lie inside the ranges of various elements of the alloy of the prior art (see compositional analysis above), the ranges of the formulaic expression of the instant claims would also overlap or lie inside the values of the prior art resulting from the instant formulaic expressions. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.
It is noted that the prior art US’606 does not teach of Al being part of the composition of its steel. In the same field of endeavor, WO 2013/094130 A1 via its US English equivalent US 2014/0332123 A1 of Nakagawa (US’123) teaches of {US’123 abstract, [0008], [0012]-[0032]}steel slabs and high-strength steel sheets teaches  {US’123 [0029]-[0030]} “Al is added to steel as a deoxidizer and is an element effective in enhancing the cleanliness of steel. However, when the content of Al is more than 0.05%, a large number of inclusions are caused, thereby causing surface defects of the steel sheet. Therefore, the Al content is 0.05% or less. The Al content is preferably 0.03% or less.” Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to take the steel of US’606 and add Al as suggested by US’123 to arrive at the claimed steel as adding Al to the steel deoxidizes the steel and enhances the cleanliness of steel.
It is noted that the prior art US’606 does not explicitly teach of the steel being tinned as being claimed in the instant claims. Applicant's Admission of Prior Art (AAPA) in the Background Art section of the instant specification {page 1:8-20} recites that “A tinned steel plate is a packaging material obtained by tinning a surface of a steel plate. Owing to a combination of high strength of the steel plate and high corrosion resistance of the tin layer, the tinned steel plate is widely used for outer packages of foods, beverages, chemicals and the like, for example, two-piece or three-piece cans, barrels, easy-to-open or screwing caps, etc. In recent years, in view of the uninterrupted requirements of energy conservation, emission reduction, cost reduction, and consumption reduction, tinned plate thickness is continuously reduced. For instance, the thickness of DI materials for common beverage cans has been reduced from 0.28-0.29 mm of twenty years ago to 0.21-0.22 mm, and the thickness of tinned plates for easy-to-open caps is reduced from about 0.25 mm of single cold-rolled tinned plates to about 0.18 mm of double cold-rolled tinned plates. In order to guarantee normal use of thinned materials, higher and higher requirements are imposed on tinned plate strength.” Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to take the steel slab or sheet of US’606 and add a tin layer to arrive at a tinned steel as claimed to attain high corrosion resistance. See MPEP § 2129.
Regarding the claimed limitation of claim 1 of “wherein, after baking, the high-strength multiphase steel tinned raw plate has a yield strength Rp0.2≥(400+12×DCR)MPa, and an elongation A≥(25-1.2×DCR)%, wherein DCR represents a reduction rate of double cold reduction, wherein 5%≤DCR≤18%.” The term “wherein, after baking” refers to a product-by-process condition or a capability of the steel to undergo a future process of baking to attain the claimed properties. MPEP provides the guidance that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP § 2113. Since the product of the prior art reads on the instant steel and its structure, the product of the prior art reads on the instant product. In the alternative, if it is referring to a capability of steel sheet, the steel sheet of the prior art would be capable of undergoing the process and attaining the properties as claimed as the prior art teaches a product with substantially identical composition and microstructure of the instant claimed steel. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II.
Regarding claims 3, 6 and 16, it is noted that the prior art does not explicitly disclose of the properties of a) ferrite grain size being less than or 7 microns and b) the carbon solid solution content of the martensite being ≥0.07% as claimed in the instant claims.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II. Therefore, it is expected that the alloy of the prior art possesses the properties as claimed in the instant claims since a) the claimed and prior art products are identical or substantially identical in composition (see compositional analysis above) and b) the claimed and prior art products are identical or substantially identical in structure (see microstructure analysis above). Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 09/19/2022, with respect to the rejection(s) of claim(s) 1, 3, 6 and 16 under 35 USC 103 over  US English equivalent US 2014/0332123 A1 of Nakagawa (US’123) and Applicant's Admission of Prior Art (AAPA) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly found references in response to the amendments to the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733